Citation Nr: 0829933	
Decision Date: 09/04/08    Archive Date: 09/10/08

DOCKET NO.  05-40 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected bipolar disorder, to include on an extra-
schedular basis, pursuant to 38 C.F.R. § 3.321(b).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel




INTRODUCTION

The veteran had active military service in the United States 
Air Force from July 1962 to June 1966, and in the Army from 
October 1973 to October 1976, and from September 1977 to 
December 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2004 rating decision in which 
the RO, in St. Louis, Missouri, inter alia, granted service 
connection and assigned an initial 10 percent disability 
rating for bipolar disorder (claimed as depression) , 
effective January 24, 2004.  The veteran filed a notice of 
disagreement (NOD) with the initial  rating assigned in 
December 2004.  

In  a September 2005 rating decision, the RO in Chicago, 
Illinois, granted an initial 30 percent disability rating, 
also effective from  January 24, 2004.Also in September 2005, 
the RO issued a contemporaneous statement of the case (SOC) , 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to Board of Veterans' Appeals) in November 2005.
 
The Board notes that, in his November 2005 substantive 
appeal, the veteran requested a hearing before a Veterans Law 
Judge of the Board at the RO; however, in a January 2006 
statement, the veteran indicated that he no longer wanted a 
Board  hearing before the Board.  Hence, the hearing request 
is deemed withdrawn.  See 38 C.F.R. § 20.704  (2007). 

Because the appeal emanates  from the veteran's disagreement 
with the initial rating assigned following the grant of 
service connection, the Board has characterized the matter on 
appeal in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disabilities).  Additionally, while the RO 
has assigned a higher rating for the veteran's service-
connected bipolar disability during the pendency of this 
appeal, as higher ratings are available, and the veteran is 
presumed to be seeking the maximum available benefit, the 
claim for a higher initial rating remains viable on appeal.  
Id.; AB v. Brown, 6 Vet. App. 35, 38 (1993). 
Consistent with the veteran's and his representative's 
assertions, and what the RO has adjudicated, the Board has 
characterized the claim on appeal as encompassing 
consideration of a higher rating on an extra-schedular basis, 
pursuant to 38 C.F.R. §  3.321 (cited to and discussed in the 
September 2005 supplemental SOC (SSOC)).  

For the reasons addressed below, this matter is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

The Board's review of the claims file reveals that further RO 
action on this claim is warranted.  

The veteran contends that his service-connected bipolar 
disorder is more severe than reflected in the assigned 30 
percent disability rating.  He last underwent a VA mental 
disorders examination in June 2004, in connection with his 
then claim for service connection.  Since that time, in a 
November 2005 letter, the veteran's VA therapist indicated 
that the veteran had been receiving individual therapy and 
psychiatric medications for his service-connected bipolar 
disorder. Moreover, in an August 2006 informal hearing 
presentation, the veteran's representative asserted  that the 
veteran's service-connected bipolar disorder is worse since 
his last evaluation. 

Also since June 2004,  the record reflects an additional 
diagnosis of post-traumatic stress disorder; however, there 
are no findings as to which symptoms are attributable to the 
veteran's service-connected bipolar disorder and which 
symptoms are attributable to his nonservice-connected 
psychiatric disability.  The Board emphasizes that if it is 
not medically possible to distinguish the effects of service-
connected and nonservice-connected conditions, the reasonable 
doubt doctrine mandates that all signs and symptoms be 
attributed to the veteran's service- connected condition.  
See Mittleider v. West, 11 Vet. App. 181 (1998); 38 C.F.R. § 
3.102 (2006). As the record currently includes no clinical 
findings in this regard, further development is warranted.

Therefore, to ensure that the record reflects the current 
severity of the veteran's bipolar disorder, the Board finds 
that a more contemporaneous examination, with appropriate 
medical findings-to include those  responsive to the 
applicable rating criteria-is needed to properly evaluate 
the service-connected disability under consideration.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

Accordingly, the RO should arrange for the veteran to undergo 
VA examination, by a psychiatrist, at a VA medical facility.  
The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in 
denial of the claim (as the original claim will be considered 
on the basis of evidence of record).  See 38 C.F.R. § 3.655 
(2007).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  Id.  If the veteran fails to 
report to any such scheduled examination), the RO must obtain 
and associate with the claims file copies of any notice(s) of 
the date and time of the examination sent to the veteran by 
the pertinent VA medical facility. 

Prior to arranging for the veteran to undergo further 
examination, the RO should obtain and associate with the 
claims file all outstanding VA medical records. The claims 
file currently includes VA treatment records from the VA 
Medical Center (VAMC) in Hines, Illinois, dated from May 2000 
to June 2000, and from the Joliet VA Community-Based 
Outpatient Clinic (CBOC), dated from April 2002 to March 
2003; from September 2003 to December 2003; and from January 
2004 to August 2005.  The Board emphasizes that records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the 
RO must obtain all outstanding pertinent treatment records 
from above-named facilities,  following the current 
procedures prescribed in current 38 C.F.R. § 3.159 as regards 
requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, 
and that the record before the VA psychiatrist is a fully 
informed one, the RO should also give the veteran another 
opportunity to provide information and/or evidence pertinent 
to the claim on appeal, explaining that he has a full one-
year period for response.  See 38 U.S.C.A. § 5103 (b)(1)(West 
2002); but see also 38 U.S.C.A. § 5103(b)(3)) (West Supp. 
2008) (amending the relevant statute to clarify that VA may 
make a decision on a claim before the expiration of the one-
year notice period).  The RO should explain what is needed to 
support the claim for higher rating, to include under the 
provisions of 38 C.F.R. § 3.321.  The RO should also ensure 
that its letter  to the veteran meets the notice requirements 
of  Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006), 
particularly as regards assignment  disability ratings and 
effective dates, as appropriate.  

After providing the appropriate notice, the RO should obtain 
any additional evidence for which the veteran provides 
sufficient information and, if necessary, authorization, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal. The 
RO's adjudication of the claim for a higher initial rating 
for bipolar disorder, should include consideration of whether 
"staged rating" (assignment of different ratings for distinct 
periods of time, based on the facts found), pursuant to 
Fenderson, is warranted.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the Hines 
VAMC  and the Joliet VA CBOC all 
outstanding records of psychiatric 
evaluation and/or treatment, from January 
2004 to the present.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.   

2.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim on appeal that is not currently of 
record.  

The RO should explain the requirements 
for establishing entitlement to a higher 
rating, to include under 38 C.F.R. § 
3.321(b)(1), , and explain the type of 
evidence that is his ultimate 
responsibility to submit. The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
(cited to above), as appropriate.
 
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

3.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
attorney that the records were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4. After all available records and/or 
responses from each contacted entity are 
associated with the claims file, the RO 
should arrange for the veteran to undergo 
VA examination, by a psychiatrist at a VA 
medical facility.

The entire claims file, to include a 
complete copy of this REMAND, must be 
provided to the psychiatrist designated 
to examine the veteran, and the  
examination report should reflect 
consideration of the veteran's documented 
medical history and assertions (to 
specifically include the veteran's 
description of his bipolar disorder 
symptoms).  All necessary tests and 
studies, to include psychological 
testing, if warranted, should be 
accomplished (with all results made 
available to the psychiatrist prior to 
the completion of his or her report), and 
all clinical findings should be reported 
in detail.

The psychiatrist should specifically 
render findings with respect to the 
existence and extent (or frequency, as 
appropriate) of: memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; and 
delusions and/or hallucinations. The 
examiner also should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
scale score representing the level of 
impairment due to the veteran's bipolar 
disorder, and an explanation of what the 
score means.

The examiner should also provide an 
assessment of the severity of the 
veteran's bipolar disorder, specifically 
commenting upon the impact of this 
condition on his employability; and 
express an opinion as to whether, at any 
point(s) since the January 24, 2004 
effective date of the grant of service 
connection, the veteran's bipolar 
disorder has increased in severity (and, 
if so, the approximate date(s) of such 
change(s)).

If more than one psychiatric disorder is 
diagnosed, in providing the above-noted 
findings, the examiner should, to the 
extent possible, distinguish 
symptoms/impairment attributable to the 
veteran's service-connected bipolar 
disorder from those attributable to any 
other diagnosed disorder(s). However, if 
it is not medically possible to do so, 
the examiner should clearly so state, 
indicating that the findings are with 
respect to the veteran's overall 
psychiatric impairment.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
a copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

6.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
initial rating in excess of 30 percent 
for bipolar disorder, to include on an 
extra-schedular basis, pursuant to 38 
C.F.R. § 3.321(b), in light of all 
pertinent evidence and legal authority.  
The RO's adjudication of the claim should 
include express consideration of whether 
"staged rating," pursuant to Fenderson 
(cited to above), is appropriate.

8.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2007).


